DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Application Publication No. 2017/0313479) in view of Hindle (U.S. Application Publication No. 2011/0174844).
Regarding claim 1, Li discloses a drinking container lid assembly comprising: a body (400), a spout (401) mounted to the body, a spout cover (100, 200), and a spout cover securement (403); said body having a depending periphery that is releasably engageable to a liquid containment vessel (Fig. 5); said body having a matrix extending 
Li fails to teach wherein the root is removably engaged to said spout seat.
Hindle teaches that it is known in the art to manufacture a spout (95) as a separate structure from a lid body (Fig. Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the spout as a separate structure so that the spout could be made of a different material or in order to make the spout easier to clean.
Regarding claims 2, 3 and 12, the modified lid of Li teaches wherein the spout is made of a flexible polymer; and the body is made of a plastic that is more rigid than is said spout (Hindle, par. 35). It would have been obvious to one of ordinary skill in the art 
Regarding claims 7-11 and 13, the modified lid of Li teaches wherein said lid assembly is a first lid assembly, and said first lid assembly is stackable on top of a second such lid assembly, wherein said matrix has a relief defined therein, said relief being sized to accommodate said spout and spout cover of said second lid assembly, wherein said body has a depending peripheral skirt, and an upwardly facing peripheral seat, said skirt being sized matingly to engage said peripheral seat, whereby said skirt of said first lid assembly and said peripheral seat of said second lid assembly are mutually engaging (Li, Fig. 5), wherein said securement member is slidingly movable (Li, par. 43), wherein said first degree of freedom of motion of said spout cover is pivotal movement about an axis of rotation (Li, par. 33), and wherein the body includes a guideway and the spout cover is locked by a protrusion and car (Fig. 5). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the protrusion and car in the reverse orientation, since the lid would function the same and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Regarding claim 16, Li fails to teach threaded engagements. Hindle further teaches that a lid can be threaded on to a container (par. 28). It would have been .

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Hindle in view of Ayriss et al. (U.S. Application Publication No. 2018/0170630).
 Li fails to teach a relief port that is also closed by the spout cover and located on the root or a member separate from the root.
Ayriss teaches that it is known in the art to manufacture a lid with a relief port (42) that is closed by a cover.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a relief port, in order to allow the lid to vent gas. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the relief port on the root or away from the root, in order to adjust the vent location and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Hindle in view of Choltco-Devlin (U.S. Application Publication No. 2017/0144808).
Li fails to teach wherein said second degree of freedom of motion of said securement member is circumferential translation along a portion of said body.
Choltco-Devlin teaches that it is known in the art to manufacture a cover securement member that has a circumferential translation (Fig. 1A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the securement of Li with a circumferential translation, since such a modification would be a simple substitution of one known element for another to achieve the same result.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leija (U.S. Design Patent No. D643,305) in view of Kemper et al. (U.S. Patent No. 9,138,088).
Leija discloses a set of mutually nesting hand-held liquid containment drinking vessels comprising at least first, second and third containment vessels; each of the containment vessels has an engagement fitting operable to engage a mating fitting of a respective lid and to secure said respective lid thereto; and the lids of the respective containment vessels being mutually stackable upon each other (Fig. 1).
Leija fails to teach wherein said first containment vessel differs from said second containment vessel in liquid containment wall structural material; wherein one of said containment vessels has a stainless steel liquid containment wall and another of said containment vessels has a molded polymer liquid containment wall.
Kemper teaches that it is known in the art to manufacture containers out of stainless steel or molded polymer (col. 4, lines 4-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the containers with different materials, in .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leija and Kemper in view of Li.
Leija fails to teach wherein said liquid containment vessels are drinking mugs and said lids provide a closable cover thereof, said lids having a spout; a releasably securable spout cover; and a lock operable to secure said spout cover in a liquid-tight closed condition, but Li teaches the lid structure as show above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the containers of Leija with spout lids as taught by LI in order to provide a user with easy opening and closing features.

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive. 
Applicant argues that the device of Li fails to teach the sealing engagement claimed.  The examiner notes that claims are given their broadest reasonable interpretation to one of ordinary skill in the art.  When the locking structure 403 of Li is used the structures are no longer locked together and the engagement can be interpreted as a non-sealing engagement because the closure is free to be removed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references would be destroyed by the combination, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner maintains that choosing different materials is within the level of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733